Citation Nr: 1615137	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for vision problems.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for dental disease.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for renal failure.

7.  Entitlement to service connection for abdominal aortic aneurysm (claimed as triple A repair).

8.  Entitlement to service connection for a skin disorder, not including pseduofolliculitis barbae, but including contact dermatitis, skin rash, cyst, acne, and acne keloidalis of the face and hands.
9.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to the abdominal aortic aneurysm.

10.  Entitlement to service connection for a sleep disorder, night sweats, nightmares, and startled easily, to include as secondary to the abdominal aortic aneurysm.

11.  Entitlement to service connection for hypertension, to include as secondary to the abdominal aortic aneurysm.

12.  Entitlement to service connection for erectile dysfunction, to include as secondary to the abdominal aortic aneurysm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982 and from September 2004 to November 2005, to include service in Southwest Asia during the Persian Gulf War.  The Veteran then served in the Army National Guard Reserves until December 2009.

A February 1990 Agency of Original Jurisdiction (AOJ) administrative decision determined that the Veteran's discharge from the military was under conditions other than honorable for the period of service from February 1988 to May 1989.  The Veteran did not timely appeal this determination, and therefore this decision became final.  Therefore, the Veteran is not entitled to VA benefits for his period of service from February 1988 to May 1989.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2010.  The RO issued a Statement of the Case (SOC) in September 2013.  In November 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The Board has recharacterized the skin disorder claim on the title page, as the Veteran is already service-connected for pseduofolliculitis barbae.

In January 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional lay and medical evidence was submitted into the record following the most recent readjudication of this appeal by the AOJ in the September 2013 SOC.  To date, this evidence has not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  A waiver is also not needed for the issues being dismissed, as the Veteran is not prejudiced by this lack of review by the AOJ.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to service connection for abdominal aortic aneurysm; (2) entitlement to service connection for a skin disorder, not including pseduofolliculitis barbae, but including contact dermatitis, skin rash, cyst, acne, and acne keloidalis of the face and hands; (3) entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to the abdominal aortic aneurysm; (4) entitlement to service connection for a sleep disorder, night sweats, nightmares, and startled easily, to include as secondary to the abdominal aortic aneurysm; (5) entitlement to service connection for hypertension, to include as secondary to the abdominal aortic aneurysm; and, (6) entitlement to service connection for erectile dysfunction, to include as secondary to the abdominal aortic aneurysm, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Following the receipt of the Veteran's November 2013 Substantive Appeal (on VA Form 9), VA received notification from the Veteran in January 2016 that he wished to withdraw his claim of entitlement to service connection for vision problems.  The Board received this notification prior to the promulgation of a decision.

2.  Following the receipt of the Veteran's November 2013 Substantive Appeal (on VA Form 9), VA received notification from the Veteran in January 2016 that he wished to withdraw his claim of entitlement to service connection for sinusitis.  The Board received this notification prior to the promulgation of a decision.

3.  Following the receipt of the Veteran's November 2013 Substantive Appeal (on VA Form 9), VA received notification from the Veteran in January 2016 that he wished to withdraw his claim of entitlement to service connection for dental disease.  The Board received this notification prior to the promulgation of a decision.

4.  Following the receipt of the Veteran's November 2013 Substantive Appeal (on VA Form 9), VA received notification from the Veteran in January 2016 that he wished to withdraw his claim of entitlement to service connection for high cholesterol.  The Board received this notification prior to the promulgation of a decision.

5.  Following the receipt of the Veteran's November 2013 Substantive Appeal (on VA Form 9), VA received notification from the Veteran in January 2016 that he wished to withdraw his claim of entitlement to service connection for headaches.  The Board received this notification prior to the promulgation of a decision.

6.  Following the receipt of the Veteran's November 2013 Substantive Appeal (on VA Form 9), VA received notification from the Veteran in January 2016 that he wished to withdraw his claim of entitlement to service connection for renal failure.  The Board received this notification prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for vision problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for dental disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for renal failure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 2010 rating decision, in pertinent part, denied service connection for vision problems, sinusitis, dental disease, high cholesterol, headaches, and renal failure.  In December 2010, the Veteran submitted his NOD appealing these denials.  The AOJ issued a SOC on these issues in September 2013.  The Veteran then submitted his Substantive Appeal on these issues in November 2013, and perfected timely appeals of these issues.  Subsequently, VA received notice from the Veteran at his January 2016 Board hearing that he was withdrawing these appeals.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b).  Once the Veteran withdrew these issues, there remained no allegations of error of fact or law for appellate consideration regarding these issues.  The Board no longer has jurisdiction to review these issues and they are dismissed.  38 U.S.C.A. § 7105(d)(5).  



ORDER

The claim of entitlement to service connection for vision problems is dismissed.

The claim of entitlement to service connection for sinusitis is dismissed.

The claim of entitlement to service connection for dental disease is dismissed.

The claim of entitlement to service connection for high cholesterol is dismissed.

The claim of entitlement to service connection for headaches is dismissed.

The claim of entitlement to service connection for renal failure is dismissed.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, regarding his lumbar spine, hypertension, sleep disorder, and erectile dysfunction claims, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for these claims.  38 C.F.R. § 3.310 (2015).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).  

Second, some of the Veteran's personnel records, but not all, are of record.  Upon remand, the AOJ needs to obtain a complete copy of the Veteran's personnel record.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Third, at his Board hearing, the Veteran testified that he was hospitalized in service for his abdominal aortic aneurysm in 2005 at the Army National Guard hospital in Frankfurt, Germany.  The Board recognizes that clinical/hospitalization records are often kept separate from other service treatment records.  These records are not currently in the claims file, and to date, the AOJ has not attempted to obtain these in-service hospitalization records.  The United States Court of Appeals for Veterans Claims (Court) has determined that if all relevant service treatment records (STRs) have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.  Therefore, upon remand, the AOJ must make attempts to obtain the Veteran's in-service hospitalization records, as they are pertinent to his abdominal aortic aneurysm claim.

Fourth, the most recent treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi, to include the Mobile, Alabama, VA Community-Based Outpatient Clinic (CBOC), are dated from October 2012.  Upon remand, the AOJ must make attempts to obtain updated copies of the Veteran's recent VA treatment records, as they are pertinent to the Veteran's claims.  Additionally, upon remand, all pertinent private treatment records currently contained in the claims file should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Fifth, at his Board hearing, the Veteran testified that he was currently receiving disability benefits from the Social Security Administration (SSA) for his abdominal aortic aneurysm.  However, the SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  To date, the AOJ has not made its own attempt to obtain a complete copy of the Veteran's SSA records.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. 
§ 3.159(c)(2). 

Sixth, regarding the aneurysm and skin claims, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon, 20 Vet. App. at 83.  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Regarding the first requirement of a current disorder, just prior to filing his claim, the Veteran underwent an open abdominal aortic aneurysm repair at the VAMC in September 2008.  In a September 2013 statement, the Veteran's private physician described the Veteran's current symptoms of this ongoing problem.  Regarding an in-service incurrence of the aneurysm, at his Board hearing, the Veteran testified that during all of his periods of military service, he experienced stomach problems.  He also submitted a February 2016 statement from his sister, which indicated that the Veteran experienced stomach problems immediately after his military discharge from his third period of service.  The Veteran testified that he believed these in-service stomach problems caused his post-service abdominal aortic aneurysm.  The Veteran has never been afforded a VA examination and medical opinion for this claim.  The Board finds that the lay and medical evidence currently of record establishes that a VA examination and medical opinion is required to determine the etiology of the Veteran's abdominal aortic aneurysm.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83. 

Regarding a current skin disorder, a December 2011 VA treatment record also contains diagnoses of acne and acne keloidalis.  Regarding an in-service incurrence of the skin disorder, the Veteran's March 1988 entry examination for his second period of military service documents "keloid (?) formation," hypertrophic skin, and acne scarring.  The March 1988 entry Report of Medical History reports a cyst on the scalp "(1979-1987)" and atopic dermatitis.  The Veteran received an other than honorable discharge from his second period of active military service, and is not entitled to VA benefits based upon this period of service.  The STRs from his third period of military service do not contain an entry examination, but document several complaints of and treatment for a skin disorder.  

While the Veteran has been afforded VA skin examinations, there are no VA etiology medical opinions of record with respect to the claim.  A VA medical opinion is necessary to determine whether the skin disorder was incurred during his first period of active military service.  A VA medical opinion is also necessary to determine whether the skin disorder pre-existed his third period of military service, and, if so, whether the disorder was aggravated beyond its natural progression by this period of military service.  If the disorder did not pre-exist the third period of military service, then a medical opinion is needed regarding whether the disorder was incurred during the third period of active military service.  38 U.S.C.A. §§ 1111, 1153, 5103A(d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.306 (2015); see McLendon, 20 Vet. App. at 81-85.

Finally, regarding the lumbar spine claim, a VA examination and medical opinion were obtained in October 2010.  The medical opinion provides a negative nexus between the Veteran's current degenerative joint disease of the lumbar spine and his active military service.  However, the medical opinion does not provide any supporting rationale.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, the Board finds that an addendum VA medical opinion is required before the lumbar spine claim can be decided on the merits.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate the claims of entitlement to service connection for degenerative joint disease of the lumbar spine, hypertension, erectile dysfunction, and a sleep disorder, night sweats, nightmares, and startled easily, on a secondary service connection basis under 38 C.F.R. § 3.310.  

2.  The AOJ shall obtain the Veteran's entire personnel file.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3.  Follow-up with the National Personnel Records Center (NPRC) or other appropriate source to obtain any in-service hospitalization records from the Army National Guard hospital in Frankfurt, Germany, dated in 2005, for the claimed treatment of the Veteran's abdominal aortic aneurysm.   

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain all pertinent VA outpatient treatment records from the VAMC in Biloxi, Mississippi, to include the Mobile, Alabama, VA CBOC, since October 2012 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record and the Veteran should be advised of the same in accordance with 38 C.F.R. § 3.159(e).

5.  Update and obtain the private treatment records currently in the claims file.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6.  Obtain the SSA decision and medical records pertinent to any SSA disability benefits claim filed by the Veteran.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his abdominal aortic aneurysm.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current abdominal aortic aneurysm was incurred during his active duty periods from July 1978 to July 1982 and from September 2004 to November 2005.  In forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

8.  Schedule the Veteran for a VA skin examination to determine the etiology of his current skin disorder, to include acne, acne keloidalis, cyst, dermatitis, and rash.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The Veteran is already service-connected for pseduofolliculitis barbae, and medical opinions on this disability are not needed.

The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current skin disorder was incurred during his first period of active military service July 1978 to July 1982?  

(b)  Did the Veteran clearly and unmistakably enter his third period of active duty from September 2004 to November 2005 with a pre-existing skin disorder?  The examiner should consider the Veteran's March 1988 entry examination for his second period of military service, which documents "keloid (?) formation," hypertrophic skin, and acne scarring, and the March 1988 entry Report of Medical History for the second period of service, which reports a cyst on the scalp "(1979-1987)" and atopic dermatitis.  

(i)  If yes, was the pre-existing skin disorder clearly and unmistakably not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his third period of active duty from September 2004 to November 2005?  The examiner should consider the STRs dated in February 2004, November 2004, December 2004, January 2005, February 2005, and September 2005 for complaints of and treatment for various skin disorders. 

(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current skin disorder was incurred during his third period of active military service from September 2004 to November 2005?  The examiner should consider the STRs dated in February 2004, November 2004, December 2004, January 2005, February 2005, and September 2005 for complaints of and treatment for various skin disorders.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

9.  Refer the claims file and a copy of this REMAND to the October 2010 VA back examiner (or another appropriate examiner if unavailable) for an addendum to the October 2010 medical opinion.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed degenerative joint disease of the lumbar spine.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current degenerative joint disease of the lumbar spine was incurred during his active duty periods from July 1978 to July 1982 and from September 2004 to November 2005.  The examiner is asked to consider the March 2005, June 2005, July 2005, and October 2005 STRs documenting the Veteran's complaints of low back pain.

In forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

10.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


